Exhibit 10.34

Execution Version

MANAGEMENT UNIT SUBSCRIPTION AGREEMENT

(Class A-2 Units, B-1 Units, B-2 Units and B-3 Units)

THIS MANAGEMENT UNIT SUBSCRIPTION AGREEMENT (this “Agreement”) is made as of
July 13, 2009, by and between Peak Holdings LLC, a Delaware limited liability
company (the “Company”), and the individual named on the signature page hereto
(the “Executive”).

WHEREAS, on the terms and subject to the conditions hereof, the Executive
desires to subscribe for and acquire from the Company, and the Company desires
to issue and provide to the Executive, the Company’s Class A-2 Units (the
“Class A-2 Units”), Class B-1 Units (the “Class B-1 Units”), Class B-2 Units
(the “Class B-2 Units”) and Class B-3 Units (the “Class B-3 Units” and, together
with the Class A-2 Units, Class B-1 Units and Class B-2 Units, the “Units”), in
each case in the amount set forth on Schedule I, as hereinafter set forth; and

WHEREAS, this Agreement is one of several agreements entered into by the Company
with certain persons who are or will be key employees of the Company or one or
more Subsidiaries (collectively with the Executive, the “Management Investors”)
as part of a management equity purchase plan designed to comply with Regulation
D and/or Rule 701 promulgated under the Securities Act (as defined below);

NOW, THEREFORE, in order to implement the foregoing and in consideration of the
mutual representations, warranties, covenants and agreements contained herein,
the parties hereto agree as follows:

 

1. Definitions.

1.1 Affiliate. An “Affiliate” of, or Person “Affiliated” with, a specified
Person shall mean a Person that directly, or indirectly through one or more
intermediaries, controls or is controlled by, or is under common control with,
the Person specified.

1.2 Agreement. The term “Agreement” shall have the meaning set forth in the
preface.

1.3 Blackstone. The term “Blackstone” means Blackstone Capital Partners V L.P.
and its Affiliates.

1.4 Board. The “Board” shall mean the Company’s Management Committee.

1.5 Cause. The term “Cause” used in connection with the termination of
employment of the Executive shall have the same meaning ascribed to such term in
any employment or severance agreement then in effect between the Executive and
the Company or one of its Subsidiaries or, if no such agreement containing a
definition of “Cause” is then in effect, shall mean a termination of employment
of the Executive by the Company or any Subsidiary thereof due to (A) the
Executive’s continued failure substantially to perform the Executive’s duties
under the Executive’s employment (other than as a result of total or partial
incapacity due to



--------------------------------------------------------------------------------

physical or mental illness) following written notice by the Company to the
Executive of such failure; (B) theft or embezzlement of Company property or
dishonesty in the performance of the Executive’s duties, (C) any act on the part
of the Executive that constitutes (x) a felony under the laws of the United
States or any state thereof or (y) a crime involving moral turpitude, (D) the
Executive’s willful malfeasance or willful misconduct in connection with the
Executive’s duties to the Company or any act or omission which is materially
injurious to the financial condition or business reputation of the Company or
any of its Subsidiaries or Affiliates, or (E) the Executive engages in
Competitive Activity or breaches the confidentiality provisions of Section 6.

1.6 Change of Control. The term “Change of Control” shall have the meaning set
forth in the Securityholders Agreement, except that transactions with a Person
or Persons that are a Subsidiary of the Sponsor shall be excluded.

1.7 Closing. The term “Closing” shall have the meaning set forth in Section 2.2.

1.8 Closing Date. The term “Closing Date” shall have the meaning set forth in
Schedule 1, Part 1.

1.9 Company. The term “Company” shall have the meaning set forth in the preface.

1.10 Constructive Termination. The term “Constructive Termination” shall have
the same meaning ascribed to such term (or the term “good reason”) in any
employment or severance agreement then in effect between the Executive and the
Company or one of its Subsidiaries.

1.11 Cost. The term “Cost” shall mean the price per Unit paid by the Executive
as proportionately adjusted for all subsequent distributions of Units and other
recapitalizations and less the amount of any tax distributions made with respect
to the Units pursuant to the LLC Agreement.

1.12 Disability. The term “Disability” of the Executive shall have the same
meaning ascribed to such term in any employment or severance agreement then in
effect between the Executive and the Company or one of its Subsidiaries or, if
no such agreement containing a definition of “Disability” is then in effect,
shall mean the inability of the Executive to perform the essential functions of
the Executive’s job, with or without reasonable accommodation, by reason of a
physical or mental infirmity, for a period of nine (9) consecutive months or for
an aggregate of twelve (12) months in any eighteen (18) consecutive month
period. The period of nine (9) months shall be deemed continuous unless the
Executive returns to work for at least 30 consecutive business days during such
period and performs during such period at the level and competence that existed
prior to the beginning of the six-month period. The date of such Disability
shall be on the first day of such nine-month period.

1.13 Employee and Employment. The term “employee” shall mean, without any
inference as to negate the Executive’s status as a member of the Company for all
purposes hereunder (subject to the terms hereof) and for federal and other tax
purposes, any employee (as defined in accordance with the regulations and
revenue rulings then applicable under Section 3401(c) of the Internal Revenue
Code of 1986, as amended) of the Company or any of its Subsidiaries, and the
term “employment” shall include service as a part- or full-time employee to the
Company or any of its Subsidiaries.

 

2



--------------------------------------------------------------------------------

1.14 Executive. The term “Executive” shall have the meaning set forth in the
preface.

1.15 Executive’s Group. The term “Executive’s Group” shall have the meaning set
forth in Section 4.1(a).

1.16 Fair Market Value. Subject to Section 4.2(d), the term “Fair Market Value”
used in connection with the value of Units shall mean (a) if there is a public
market for the equity of the Company on the applicable date, the value for the
Units shall be implied by the average of the high and low closing bid prices of
such equity on the stock exchange on which the equity is principally trading on
such date or (b) if there is no public market for the equity on such date, the
fair market value for the Units as shall be determined in good faith by the
Board (without regard to discounts for lack of marketability of such equity or
minority status).

1.17 Financing Default. The term “Financing Default” shall mean an event which
would constitute (or with notice or lapse of time or both would constitute) an
event of default under any of the financing documents of the Company or its
Affiliates from time to time (collectively, the “Financing Agreements”) and any
restrictive financial covenants contained in the organizational documents of the
Company or its Affiliates.

1.18 Management Investors. The term “Management Investors” shall have the
meaning set forth in the preface.

1.19 Permitted Transferee. The term “Permitted Transferee” means any Person to
whom the Executive transfers Units in accordance with the Securityholders
Agreement (other than the Sponsor and the Company and their respective
Affiliates and except for transfers pursuant to a Public Offering).

1.20 Person. The term “Person” shall mean any individual, corporation,
partnership, limited liability company, trust, joint stock company, business
trust, unincorporated association, joint venture, governmental authority or
other entity of any nature whatsoever.

1.21 Public Offering. The term “Public Offering” shall have the meaning set
forth in the Securityholders Agreement.

1.22 Purchase Price. The term “Purchase Price” shall have the meaning set forth
in Section 2.1.

1.23 Securities Act. The term “Securities Act” shall mean the Securities Act of
1933, as amended, and all rules and regulations promulgated thereunder, as the
same may be amended from time to time.

1.24 Securityholders Agreement. The term “Securityholders Agreement” shall mean
the Securityholders Agreement, dated as of April 2, 2007, among the Sponsor, the
Management Investors and the Company, as it may be amended or supplemented
thereafter from time to time.

 

3



--------------------------------------------------------------------------------

1.25 Subsidiary. The term “Subsidiary” shall have the meaning set forth in the
Securityholders Agreement.

1.26 Termination Date. The term “Termination Date” means the date upon which
Executive’s employment with the Company and its Subsidiaries is terminated.

1.27 Unvested Units. The term “Unvested Units” means, with respect to
Executive’s Class B-1 Units, Class B-2 Units and Class B-3 Units, the number of
such Units that are subject to any vesting, forfeiture or similar arrangement
under this Agreement.

1.28 Vested Units. The term “Vested Units” shall mean, with respect to an
Executive’s Class B-1 Units, Class B-2 Units and Class B-3 Units, the number of
such Units that are vested and nonforfeitable, as determined in Schedule I.

1.29 Sponsor. The term “Sponsor” means Blackstone.

 

2. Subscription for and Grant of Units.

2.1 Purchase/Grant of Units. Pursuant to the terms and subject to the conditions
set forth in this Agreement, (a) the Executive hereby subscribes for and agrees
to purchase, and the Company hereby agrees to issue and award to the Executive
on the Closing Date, the number of Class A-2 Units set forth in Part 1 of
Schedule I attached hereto for the cash amount (the “Purchase Price”) set forth
in Part 1 of Schedule I attached hereto and (b) the Executive hereby subscribes
for and agrees to acquire, and the Company hereby agrees to issue and award to
the Executive, on the Closing Date the number of Class B-1 Units, Class B-2
Units and Class B-3 Units set forth in Part 1 of Schedule I attached hereto in
exchange for services performed for the Company and its Subsidiaries.

2.2 The Closing. The closing (the “Closing”) of the grant of Units hereunder
shall take place on the Closing Date. At least two business days prior to the
Closing, the Executive shall deliver to the Company the Purchase Price, payable
by delivery of the amount in cash set forth on Schedule I attached hereto, by
delivery of a cashier’s or certified check or by wire transfer in immediately
available funds.

2.3 Section 83(b) Election. Within 10 days after the Closing, the Executive
shall provide the Company with a copy of a completed election under
Section 83(b) of the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder in the form of Exhibit A attached hereto. The
Executive shall timely file (via certified mail, return receipt requested) such
election with the Internal Revenue Service (“IRS”) and shall thereafter certify
to the Company the Executive has made such timely filing.

2.4 Closing Conditions. Notwithstanding anything in this Agreement to the
contrary, the Company shall be under no obligation to issue and sell to the
Executive any Units unless (i) the Executive is an employee of, or consultant
to, the Company or one of its Subsidiaries on the Closing Date; (ii) the
representations of the Executive contained in Section 3 hereof are true and
correct in all material respects as of the Closing Date and (iii) the Executive
is not in breach of any agreement, obligation or covenant herein required to be
performed or observed by the Executive on or prior to the Closing Date.

 

4



--------------------------------------------------------------------------------

3. Investment Representations and Covenants of the Executive.

3.1 Units Unregistered. The Executive acknowledges and represents that the
Executive has been advised by the Company that:

(a) the offer and sale of the Units have not been registered under the
Securities Act;

(b) the Units must be held in accordance with the Securityholders Agreement and
the Executive must continue to bear the economic risk of the investment in the
Units unless the offer and sale of such Units are subsequently registered under
the Securities Act and all applicable state securities laws or an exemption from
such registration is available;

(c) there is no established market for the Units and it is not anticipated that
there will be any public market for the Units in the foreseeable future;

(d) a restrictive legend in the form set forth below and the legends set forth
in Section 8.2(a) and (b) of the Securityholders Agreement shall be placed on
the certificates, if any, representing the Units:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
REPURCHASE OPTIONS AND OTHER PROVISIONS SET FORTH IN A MANAGEMENT UNITS
SUBSCRIPTION AGREEMENT WITH THE ISSUER DATED AS OF JULY 13, 2009, AS AMENDED AND
MODIFIED FROM TIME TO TIME, A COPY OF WHICH MAY BE OBTAINED BY THE HOLDER HEREOF
AT THE ISSUER’S PRINCIPAL PLACE OF BUSINESS WITHOUT CHARGE”; and

(e) a notation shall be made in the appropriate records of the Company
indicating that the Units are subject to restrictions on transfer and, if the
Company should at some time in the future engage the services of a securities
transfer agent, appropriate stop-transfer instructions will be issued to such
transfer agent with respect to the Units.

3.2 Additional Investment Representations. The Executive represents and warrants
that:

(a) the Executive’s financial situation is such that the Executive can afford to
bear the economic risk of holding the Units for an indefinite period of time,
has adequate means for providing for the Executive’s current needs and personal
contingencies, and can afford to suffer a complete loss of the Executive’s
investment in the Units;

(b) the Executive’s knowledge and experience in financial and business matters
are such that the Executive is capable of evaluating the merits and risks of the
investment in the Units;

 

5



--------------------------------------------------------------------------------

(c) the Executive understands that the Units are a speculative investment which
involves a high degree of risk of loss of the Executive’s investment therein,
there are substantial restrictions on the transferability of the Units and, on
the Closing Date and for an indefinite period following the Closing, there will
be no public market for the Units and, accordingly, it may not be possible for
the Executive to liquidate the Executive’s investment in case of emergency, if
at all;

(d) the terms of this Agreement provide that if the Executive ceases to be an
employee of the Company or its Subsidiaries, the Company and its Affiliates have
the right to repurchase the Units at a price which may, under certain
circumstances, be less than the Fair Market Value thereof;

(e) the Executive understands and has taken cognizance of all the risk factors
related to the purchase of the Units and, other than as set forth in this
Agreement, no representations or warranties have been made to the Executive or
the Executive’s representatives concerning the Units or the Company or their
prospects or other matters;

(f) the Executive has been given the opportunity to examine all documents and to
ask questions of, and to receive answers from, the Company and its
representatives concerning the Company and its Subsidiaries, the Securityholders
Agreement, the Company’s organizational documents and the terms and conditions
of the purchase of the Units and to obtain any additional information which the
Executive deems necessary;

(g) all information which the Executive has provided to the Company and the
Company’s representatives concerning the Executive and the Executive’s financial
position is complete and correct as of the date of this Agreement; and

(h) the Executive is an “accredited investor” within the meaning of Rule 501(a)
under the Securities Act.

 

4. Certain Sales and Forfeitures Upon Termination of Employment.

4.1 Put Option.

(a) If the Executive’s employment with the Company and its Subsidiaries
terminates due to the Disability or death of the Executive prior to the earlier
of (i) an initial Public Offering or (ii) a Change of Control, the Executive and
the Executive’s Permitted Transferees (hereinafter sometimes collectively
referred to as the “Executive’s Group”) shall have the right, subject to the
provisions of Section 5 hereof, for 180 days (the “Put Option Period”) following
the date that is six (6) months after the date of such termination of employment
of the Executive, to sell to the Company, and the Company shall be required to
purchase (subject to the provisions of Section 5 hereof), on one occasion from
each member of the Executive’s Group, all (but not less than all) of the number
of Units then held by the Executive’s Group that equals the sum of (i) all
Class A-2 Units collectively held by the Executive’s Group and (ii) all Vested
Units collectively held by the Executive’s Group, at a price per Unit equal to
the Fair Market Value of each Class of such Units (measured as of the date of
death or such termination; provided, that, respecting any Units that have vested
less than six months and one day prior to the date of such termination, such
Fair Market Value shall be measured as of the date that is one day following the
date that is six months after the date such Units had vested); provided,
further, that in any case the Board shall have the right, in its sole

 

6



--------------------------------------------------------------------------------

discretion, to increase the foregoing purchase price. In order to exercise its
rights with respect to the Units pursuant to this Section 4.1(a), the
Executive’s Group shall also be required to simultaneously exercise any similar
rights it may have with respect to any other units of the Company held by the
Executive’s Group in accordance with the terms of the agreements pursuant to
which such other units were purchased from the Company.

(b) If the Executive’s Group desires to exercise its option to require the
Company to repurchase Units pursuant to Section 4.1(a), the members of the
Executive’s Group shall send one written notice to the Company setting forth
such members’ intention to collectively sell all of their Units pursuant to
Section 4.1(a), which notice shall include the signature of each member of the
Executive’s Group. Subject to the provisions of Section 5.1, the closing of the
purchase shall take place at the principal office of the Company on a date
specified by the Company no later than the 60th day after the giving of such
notice.

(c) Notwithstanding anything herein to the contrary, the rights of the
Executive’s Group as set forth in this Section 4.1 shall not in any way be
affected by the rights (whether or not exercised) of the Company or the Sponsor
as set forth in Section 4.2 below.

4.2 Call Options; Forfeitures.

(a) If the Executive’s employment with the Company and its Subsidiaries
terminates for any reason, or if the Executive engages in “Competitive Activity”
(as defined in Section 6.1 of this Agreement), the Company shall have the right
and option to purchase for a period of 210 days following the Termination Date
or the discovery of the Competitive Activity (except that the Company shall not
exercise such right or option to purchase any Units that have vested less than
six months and one day prior to the Termination Date, at any time on or prior to
the date that is one day following the date that is six months after the date
such Units had vested (“Risk Period”), and each member of the Executive’s Group
shall be required to sell to the Company, any or all of such Units (other than,
in the case of a termination described in clause (ii) below, the Class A-2
Units, although such Class A-2 Units remain subject to repurchase if the
Executive engages in “Competitive Activity” as described above) then held by
such member of the Executive’s Group (it being understood that if Units of any
class subject to repurchase hereunder may be repurchased at different prices,
the Company may elect to repurchase only the portion of the Units of such class
subject to repurchase hereunder at the lower price), at a price per unit equal
to the applicable purchase price determined as follows:

(i) Death or Disability. If the Executive’s employment with the Company and its
Subsidiaries is terminated due to the Disability or death of the Executive:

(A) for all Class A-2 Units and Vested Units, the purchase price per Unit will
be the Fair Market Value (measured as of the Termination Date except respecting
any Units subject to the Risk Period, the first day after the Risk Period), and

(B) all Unvested Units will be forfeited without consideration therefor;

 

7



--------------------------------------------------------------------------------

(ii) Termination Without Cause; Constructive Termination. If the Executive’s
employment with the Company and its Subsidiaries is terminated by the Company
and its Subsidiaries without Cause or by the Executive as a result of a
Constructive Termination:

(A) with respect to Class A-2 Units and Vested Units, the purchase price per
Unit will be the Fair Market Value (measured as of the Termination Date except
respecting any Units subject to the Risk Period, the first day after the Risk
Period); and

(B) all Unvested Units will be forfeited without consideration therefor;

(iii) Termination for Cause. If the Executive’s employment with the Company and
its Subsidiaries is terminated by the Company or any of its Subsidiaries for
Cause or if Executive engages in a “Competitive Activity,”

(A) with respect to Class A-2 Units, the purchase price per Unit will be the
lesser of (x) Fair Market Value (measured as of the Termination Date) and
(y) Cost, and

(B) all Vested Units and Unvested Units will be forfeited without consideration
therefor;

(iv) Voluntary Termination (Before or After the Third Anniversary). If the
Executive’s employment with the Company and its Subsidiaries is terminated by
the Executive for any other reason not set forth in Section 4.2(a)(i) or (ii) or
(iii):

(A) if the employment terminates on or after the third anniversary of the
Closing Date:

 

  (1) with respect to Class A-2 Units and Vested Units, , the purchase price per
Unit will be the Fair Market Value (measured as of the Termination Date except
respecting any Units subject to the Risk Period, the first day after the Risk
Period); and

 

  (2) all Unvested Units will be forfeited without consideration therefor; or

(B) if the employment terminates prior to the third anniversary of the Closing
Date:

 

  (1) with respect to Class A-2 Units, the purchase price per Unit will be the
lesser of (A) Fair Market Value (measured as of the Termination Date) and
(B) Cost; and

 

  (2) all Vested Units and Unvested Units will be forfeited without
consideration therefor;

 

8



--------------------------------------------------------------------------------

provided that in any case the Board shall have the right, in its sole
discretion, to increase any purchase price set forth above.

(b) If the Company desires to exercise one of its options to purchase Units
pursuant to this Section 4.2, the Company shall, not later than 210 days after
the Termination Date or the discovery of the Competitive Activity, send written
notice to each member of the Executive’s Group of its intention to purchase
Units, specifying the number of Units to be purchased (the “Call Notice”).
Subject to the provisions of Section 5, the closing of the purchase shall take
place at the principal office of the Company on a date specified by the Company
no later than the 30th day after the giving of the Call Notice.

(c) Notwithstanding the foregoing, if the Company elects not to exercise one of
its options to purchase Units pursuant to this Section 4.2, the Sponsor may
elect to purchase such Units on the same terms and conditions set forth in this
section 4.2 by providing written notice to each member of the Executive’s Group
of its intention to purchase Units within 30 days after the expiration of the
Company’s 210 day call window following the Termination Date.

(d) If there is no public market for the Units on the applicable determination
date, (i) unless the Company and the Executive otherwise agree at the time of a
repurchase of Units by the Company pursuant to Section 4.1 or Section 4.2
hereof, if within 180 days of a termination date in which the Company has
exercised its right to repurchase Units (or within 180 days of the commencement
of a Put Option Period in which the Executive’s Group has exercised its right to
have the Units repurchased by the Company), either (A) the Company enters into a
binding agreement that, when consummated would be a Change of Control, and such
Change of Control actually thereafter occurs, or (B) a Public Offering occurs,
Fair Market Value shall be the price obtained in such Change of Control or
Public Offering (and the Company or the Executive, as applicable, shall promptly
pay the other the difference between Fair Market Value used for purposes of such
call and the Fair Market Value as determined pursuant to this proviso)); and
(ii) subject to proviso (i), if the Executive believes that the amount
determined by the Board to be the Fair Market Value of the Units is less than
the amount that the Executive believes to be the Fair Market Value of such Units
and the amount in dispute exceeds $50,000, the Executive may elect to direct the
Company to obtain an appraisal of the Fair Market Value of such Units, which
appraisal shall be prepared by a qualified independent appraiser, mutually
selected by the Company and the Executive. If the Company and the Executive are
unable to agree on such appraiser, they shall each select a qualified
independent appraiser and the two appraisers shall select a third appraiser,
which third appraiser shall prepare the appraisal of Fair Market Value. In all
events, the appraiser shall not, in the past 12 months, have been, or then be,
engaged to provide any services to the Company or a Subsidiary of the Company or
to the Executive. Such election shall be in writing and given to the Company
within fifteen (15) days after receipt by the Executive of the Board’s
determination of Fair Market Value. The determination of the appraiser shall be
a final and binding determination of Fair Market Value. If such appraiser
determines Fair Market Value to be 110% or more of the Fair Market Value
determined by the Board, then the Company shall pay the cost of all such
appraisers. If such appraiser determines the Fair Market Value to be less than
110% of the Fair Market Value determined by the Board, then the Executive shall
pay the cost of all such appraisers. Notwithstanding the foregoing, (x) only one
such appraisal may be conducted during any 6-month period by all executives (and
such appraisal, subject to clause (a) and proviso (i) above, shall be used for
all Fair Market Value

 

9



--------------------------------------------------------------------------------

determinations during the 6 months succeeding such appraisal unless the Board
reasonably concludes in good faith that a material change in the nature of the
Company requires a new appraisal) and (y) if a second appraisal is used during
any 12-month period, the same appraisal firm shall be used).

4.3 Obligation to Sell Several. If there is more than one member of the
Executive’s Group, the failure of any one member thereof to perform its
obligations hereunder shall not excuse or affect the obligations of any other
member thereof, and the closing of the purchases from such other members by the
Company shall not excuse, or constitute a waiver of its rights against, the
defaulting member.

 

5. Certain Limitations on the Company’s Obligations to Purchase Units.

5.1 Deferral of Purchases. (a) Notwithstanding anything to the contrary
contained herein, the Company shall not be obligated to purchase any Units at
any time pursuant to Section 4, regardless of whether it has delivered a notice
of its election to purchase any such Units, (i) to the extent that the purchase
of such Units or the payment to the Company or one of its Subsidiaries of a cash
dividend or distribution by a Subsidiary of the Company to fund such purchase
(together with any other purchases of Units pursuant to Section 4 or pursuant to
similar provisions in agreements with other employees of the Company and its
Subsidiaries of which the Company has at such time been given or has given
notice and together with cash dividends and distributions to fund such other
purchases) would result (A) in a violation of any law, statute, rule,
regulation, policy, order, writ, injunction, decree or judgment promulgated or
entered by any federal, state, local or foreign court or governmental authority
applicable to the Company or any of its Subsidiaries or any of its or their
property or (B) after giving effect thereto, in a Financing Default, or (ii) if
immediately prior to such purchase there exists a Financing Default which
prohibits such purchase, dividend or distribution. The Company shall, within
fifteen (15) days of learning of any such fact, so notify the members of the
Executive’s Group that it is not obligated to purchase units hereunder.

(b) Notwithstanding anything to the contrary contained in Section 4, any Units
which a member of the Executive’s Group has elected to sell to the Company or
which the Company has elected to purchase from members of the Executive’s Group,
but which in accordance with Section 5.1(a) are not purchased at the applicable
time provided in Section 4, shall be purchased by the Company for the applicable
purchase price, together with interest thereon as provided in Section 5.2,
within ten days after the date that payment for such Units (and related
dividends and distributions) is no longer prohibited under Section 5.1(a), and
the Company shall give the members of the Executive’s Group five days’ prior
notice of any such purchase.

5.2 Payment for Units. If at any time the Company elects or is required to
purchase any Units pursuant to Section 4, the Company shall pay the purchase
price for the Units it purchases (i) first, by the cancellation of any
indebtedness, if any, owing from the Executive to the Company or any of its
Subsidiaries (which indebtedness shall be applied pro rata against the proceeds
receivable by each member of the Executive’s Group receiving consideration in
such repurchase) and (ii) then, by the Company’s delivery of a check or wire
transfer of immediately available funds for the remainder of the purchase price,
if any, against delivery of the certificates

 

10



--------------------------------------------------------------------------------

or other instruments representing the Units so purchased, duly endorsed;
provided that if any of the conditions set forth in Section 5.1(a) exists which
prohibits such cash payment (either directly or indirectly as a result of the
prohibition of a related cash dividend or distribution), the portion of the cash
payment so prohibited may be made, to the extent such payment is not prohibited,
by the Company’s delivery of a junior subordinated promissory note (which shall
be subordinated and subject in right of payment to the prior payment of any debt
outstanding under the Senior Financing Agreements and any modifications,
renewals, extensions, replacements and refunding of all such indebtedness) of
the Company (a “Junior Subordinated Note”) in a principal amount equal to the
balance of the purchase price, payable (x) in the event of a termination of
employment referenced in Section 4.2(a)(i), (ii) or (iv), within ten days after
the conditions set forth in Section 5.1(a) no longer exist, but maturing in all
events not later than the fifth anniversary of the date of issuance thereof, or
(y) in the event of a termination of employment referenced in
Section 4.2(a)(iii), on the fifth anniversary of the issuance thereof, and
bearing interest payable (and compounded to the extent not so paid) as of the
last day of each calendar quarter at the prime rate as reported from time to
time in The Wall Street Journal (electronic edition), less two hundred basis
points, and all such accrued and unpaid interest payable on the date of the
payment of principal (or, if applicable, the last installment of principal),
with payments to be applied in the order of: first to any enforcement costs
incurred by the Executive or the Executive’s Group, second to interest and third
to principal. Subject to the conditions on payment under Section 5.1(a), the
Company shall use its best efforts to repurchase Units pursuant to
Section 4.1(a) or Section 4.2(a)(i), Section 4.2(a)(ii) or Section 4.2(a)(iv)
with cash and/or to prepay any Junior Subordinated Notes issued in connection
with a repurchase of Units pursuant to Section 4.1(a) or Section 4.2(a)(i),
Section 4.2(a)(ii) or Section 4.2(a)(iv). The Company shall have the right set
forth in clause (i) of the first sentence of this Section 5.2 whether or not the
member of the Executive’s Group selling such Units is an obligor of the Company.
Any Junior Subordinated Note (including interest accrued thereon) shall become
immediately payable upon a Change of Control from net cash proceeds, if any,
payable to the Company or its unitholders, in priority over any payments to
unitholders; provided, to the extent that sufficient net cash proceeds are not
so payable, the Junior Subordinated Note shall be cancelled in exchange for such
other non-cash consideration distributable to unitholders in the Change of
Control, in priority over such distributions of non-cash consideration
distributable to unitholders, having a Fair Market Value equal to the principal
of and accrued interest on the Junior Subordinated Note. Any Junior Subordinated
Note (including interest accrued thereon) also shall become immediately payable
upon the consummation of an initial Public Offering, in priority over any
proceeds receivable upon a sale or redemption of units (or shares received upon
the redemption or conversion of units) of unitholders in connection with such
initial Public Offering. The principal of and accrued interest on any such
Junior Subordinated Note issued following an election under Section 4.1(a)(iii)
may be prepaid in whole or in part at any time at the option of the Company (it
being understood that the principal and interest on such Junior Subordinated
Note issued following an election under Section 4.1(a), other than
Section 4.1(a)(iii), shall be paid within ten days after the restrictions under
Section 5.1(a) no longer exist). To the extent that the Company is prohibited
from paying accrued interest, that is required to be paid on any Junior
Subordinated Note prior to maturity, due to the existence of any of the
conditions set forth in Section 5.1(a)(i) or (ii), such interest shall be
cumulated, compounded calendar quarterly, and accrued until and to the extent
that such prohibition no longer exists, at which time such accrued interest
shall be immediately paid.

 

11



--------------------------------------------------------------------------------

6. Noncompetition; Nonsolicitation; Confidentiality.

To the extent that the Executive and the Company (or an Affiliate of the
Company) is a party to an employment agreement with the Company containing
noncompetition, nonsolicitation, noninterference or confidentiality restrictions
(or two or more such restrictions), those restrictions and related enforcement
provisions under such employment agreement shall govern and the following
provisions of this Section 6 shall not apply.

6.1 Competitive Activity.

(a) The Executive shall be deemed to have engaged in “Competitive Activity” if,
during the period commencing on the date hereof and ending on the later of
(x) the date that is 18 months after the date the Executive’s employment with
the Company and its Subsidiaries is terminated or (y) the maximum number of
months of base salary the Executive is entitled to receive as severance (the
“Restricted Period”), the Executive, whether on the Executive’s own behalf or on
behalf of or in conjunction with any Person, directly or indirectly violates any
of the following prohibitions:

(i) During the Restricted Period, the Executive will not solicit or assist in
soliciting in a Competitive Business (as defined below) the business of any
client or prospective client:

(A) with whom the Executive had personal contact or dealings on behalf of the
Company during the one-year period preceding the Executive’s termination of
employment;

(B) with whom employees directly reporting to the Executive (or such employee’s
direct reports) have had personal contact or dealings on behalf of the Company
during the one year immediately preceding the Executive’s termination of
employment; or

(C) for whom the Executive had direct or indirect responsibility during the one
year immediately preceding the Executive’s termination of employment.

(ii) During the Restricted Period, the Executive will not directly or
indirectly:

(A) engage in any business that is engaged in, or has plans to engage in, at any
time during the Restricted Period, any activity that competes in the business of
manufacturing and marketing food products that directly compete with the core
brands of the Company as of the Termination Date (and for such purpose, a “core
brand” shall be any brand generating annual revenues in an amount equal to at
least 5% of the Company’s annual revenues, in the fiscal year preceding the
fiscal year of such Termination Date) in any geographical area that is within
100 miles of any geographical area where the Company or its Affiliates
manufactures and markets its products or services (a “Competitive Business”);

 

12



--------------------------------------------------------------------------------

(B) enter the employ of, or render any services to, any Person (or any division
or controlled or controlling affiliate of any Person) who or which engages in a
Competitive Business;

(C) acquire a financial interest in, or otherwise become actively involved with,
any Competitive Business, directly or indirectly, as an individual, partner,
shareholder, officer, director, principal, agent, trustee or consultant; or

(D) interfere with, or attempt to interfere with, business relationships
(whether formed before, on or after the date of this Agreement) between the
Company or any of its Affiliates and customers, clients, suppliers, partners,
members or investors of the Company or its Affiliates.

(iii) Notwithstanding anything to the contrary in this Agreement, the Executive
may, directly or indirectly own, solely as an investment, securities of any
Person engaged in a Competitive Business which are publicly traded on a national
or regional stock exchange or on the over-the-counter market if the Executive
(i) is not a controlling person of, or a member of a group which controls, such
person and (ii) does not, directly or indirectly, own 5% or more of any class of
securities of such Person.

(iv) During the Restricted Period, the Executive will not, whether on the
Executive’s own behalf or on behalf of or in conjunction with any Person,
directly or indirectly:

(A) solicit or encourage any employee of the Company or its Affiliates to leave
the employment of the Company or its Affiliates; or

(B) hire any such employee who was employed by the Company or its Affiliates as
of the date of the Executive’s termination of employment with the Company or who
left the employment of the Company or its Affiliates coincident with, or within
120 days (one year in the case of any such employee who reported directly to the
Executive immediately preceding the Executive’s termination of employment (or
such employee’s direct reports)) prior to or after, the termination of the
Executive’s employment with the Company.

Any solicitation or hiring, that the Executive is not personally involved in, of
an employee or former employee of the Company through general advertising shall
not, of itself, be a breach of this Section 6.1(a)(iv).

(v) During the Restricted Period, the Executive will not, directly or
indirectly, solicit or encourage to cease to work with the Company or its
Affiliates any consultant then under contract with the Company or its
Affiliates, is such action would result in the Company being disadvantaged.

(b) It is expressly understood and agreed that although the Executive and the
Company consider the restrictions contained in this Section 6.1 to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against the

 

13



--------------------------------------------------------------------------------

Executive, the provisions of this Agreement shall not be rendered void but shall
be deemed amended to apply as to such maximum time and territory and to such
maximum extent as such court may judicially determine or indicate to be
enforceable. Alternatively, if any court of competent jurisdiction finds that
any restriction contained in this Agreement is unenforceable, and such
restriction cannot be amended so as to make it enforceable, such finding shall
not affect the enforceability of any of the other restrictions contained herein

(c) The period of time during which the provisions of this Section 6.1 shall be
in effect shall be extended by the length of time during which the Executive is
in breach of the terms hereof as determined by any court of competent
jurisdiction on the Company’s application for injunctive relief.

6.2 Confidentiality.

(a) The Executive will not at any time (whether during or after the Executive’s
employment with the Company) (x) retain or use for the benefit, purposes or
account of the Executive or any other Person; or (y) disclose, divulge, reveal,
communicate, share, transfer or provide access to any Person outside the Company
(other than its professional advisers who are bound by confidentiality
obligations), any non-public, proprietary or confidential information —
including without limitation trade secrets, know-how, research and development,
software, databases, inventions, processes, formulae, technology, designs and
other intellectual property, information concerning finances, investments,
profits, pricing, costs, products, services, vendors, customers, clients,
partners, investors, personnel, compensation, recruiting, training, advertising,
sales, marketing, promotions, government and regulatory activities and approvals
— concerning the past, current or future business, activities and operations of
the Company, its Subsidiaries or Affiliates and/or any third party that has
disclosed or provided any of same to the Company on a confidential basis
(“Confidential Information”) without the prior written authorization of the
Board.

(b) “Confidential Information” shall not include any information that is
(i) generally known to the industry or the public other than as a result of the
Executive’s breach of this covenant or any breach of other confidentiality
obligations by third parties; (ii) made legitimately available to the Executive
by a third party without breach of any confidentiality obligation; or
(iii) required by law to be disclosed (including via subpoena); provided that
the Executive shall give prompt written notice to the Company of such
requirement of law, disclose no more information than is so required, and
cooperate, at the Company’s cost, with any attempts by the Company to obtain a
protective order or similar treatment.

(c) Except as required by law, the Executive will not disclose to any Person,
other than the Executive’s immediate family and legal or financial advisors, the
existence or contents of this Agreement (unless this Agreement shall be publicly
available as a result of a regulatory filing made by the Company or its
Affiliates) or otherwise is disclosed by the Company to any unaffiliated party
that is not under a restriction of confidentiality at least as restrictive as
this restriction upon the Executive; provided, that the Executive may disclose
to any prospective future employer any the termination notice provisions under
any agreement between the Executive and the Company (or an Affiliate of the
Company) and the provisions of this Sections 6 provided they agree to maintain
the confidentiality of such terms.

 

14



--------------------------------------------------------------------------------

(d) Upon termination of the Executive’s employment with the Company for any
reason, the Executive shall (x) cease and not thereafter commence use of any
Confidential Information or intellectual property (including without limitation,
any patent, invention, copyright, trade secret, trademark, trade name, logo,
domain name or other source indicator) owned or used by the Company, its
Subsidiaries or Affiliates; (y) immediately destroy, delete, or return to the
Company, at the Company’s option, all originals and copies in any form or medium
(including memoranda, books, papers, plans, computer files, letters and other
data) in the Executive’s possession or control (including any of the foregoing
stored or located in the Executive’s office, home, laptop or other computer,
whether or not Company property) that contain Confidential Information or
otherwise relate to the business of the Company, its Affiliates and
Subsidiaries, except that the Executive may retain only those portions of any
personal notes, notebooks and diaries that do not contain any Confidential
Information and the Executive’s rolodex (or other physical or electronic address
book); and (z) fully cooperate with the Company regarding the delivery or
destruction of any other Confidential Information not within the Executive’s
possession or control of which the Executive is or becomes aware.

6.3 Repayment of Proceeds. If the Executive engages in Competitive Activity or
breaches the confidentiality provisions of Section 6.2, then the Executive shall
be required to pay to the Company, within ten business days following the first
date on which the Executive engages in such Competitive Activity or first
breaches such provisions, an amount equal to the excess, if any, of (A) the
aggregate after-tax proceeds (taking into account all amounts of tax that would
be recoverable upon a claim of loss for payment of such proceeds in the year of
repayment) the Executive received upon the sale or other disposition of, or
distributions in respect of, the Executive’s Units over (B) the aggregate Cost
of such Units.

 

7. Miscellaneous.

7.1 Transfers.

(a) Prior to the transfer of Units to a Permitted Transferee, the Executive
shall deliver to the Company a written agreement of the proposed transferee
(a) evidencing such Person’s undertaking to be bound by the terms of this
Agreement and (b) acknowledging that the Units transferred to such Person will
continue to be Units for purposes of this Agreement in the hands of such Person.
Any transfer or attempted transfer of Units in violation of any provision of
this Agreement or the Securityholders Agreement shall be void, and the Company
shall not record such transfer on its books or treat any purported transferee of
such Units as the owner of such Units for any purpose.

(b) The provisions of the Executive’s Securityholders Agreement to the contrary
notwithstanding, the Executive shall have full tag-along rights under
Section 3.3(a) thereof with respect to the Executive’s Class A-2 Units and shall
not be subject to the condition precedent set forth thereunder regarding a
minimum aggregate sale by the Sponsor of 25% of the Blackstone Securities (as
defined therein). For the avoidance of doubt, only the Executive’s Class B-1,
B-2 and B-3 Units shall be subject to such 25% condition precedent under
Section 3.3(a) of the Securityholders Agreement.

 

15



--------------------------------------------------------------------------------

7.2 Recapitalizations, Exchanges, Etc., Affecting Units. The provisions of this
Agreement shall apply, to the full extent set forth herein with respect to
Units, to any and all securities of the Company or any successor or assign of
the Company (whether by merger, consolidation, sale of assets or otherwise)
which may be issued in respect of, in exchange for, or in substitution of the
Units, by reason of any dividend payable in units, issuance of units,
combination, recapitalization, reclassification, merger, consolidation or
otherwise.

7.3 Executive’s Employment by the Company. Nothing contained in this Agreement
shall be deemed to obligate the Company or any Subsidiary of the Company to
employ the Executive in any capacity whatsoever or to prohibit or restrict the
Company (or any such Subsidiary) from terminating the employment of the
Executive at any time or for any reason whatsoever, with or without Cause; it
being understood that the terms of Executive’s employment with the Company shall
be governed by the employment agreement entered into between Executive and the
Company and not this Agreement.

7.4 Cooperation. Executive agrees to cooperate with the Company in taking action
reasonably necessary to consummate the transactions contemplated by this
Agreement.

7.5 Binding Effect. The provisions of this Agreement shall be binding upon and
accrue to the benefit of the parties hereto and their respective heirs, legal
representatives, successors and assigns; provided, however, that no Permitted
Transferee shall derive any rights under this Agreement unless and until such
Permitted Transferee has executed and delivered to the Company a valid
undertaking and becomes bound by the terms of this Agreement; and provided
further that the Sponsor is a third party beneficiary of this Agreement and
shall have the right to enforce the provisions hereof.

7.6 Amendment; Waiver. This Agreement may be amended only by a written
instrument signed by the parties hereto. No waiver by any party hereto of any of
the provisions hereof shall be effective unless set forth in a writing executed
by the party so waiving.

7.7 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed therein.

7.8 Jurisdiction. Any suit, action or proceeding with respect to this Agreement,
or any judgment entered by any court in respect of any thereof, shall be brought
in any court of competent jurisdiction in the State of Delaware, and each of the
Company and the members of the Executive’s Group hereby submits to the exclusive
jurisdiction of such courts for the purpose of any such suit, action, proceeding
or judgment. Each of the members of the Executive’s Group and the Company hereby
irrevocably waives (i) any objections which it may now or hereafter have to the
laying of the venue of any suit, action or proceeding arising out of or relating
to this Agreement brought in any court of competent jurisdiction in the State of
Delaware, and (ii) any claim that any such suit, action or proceeding brought in
any such court has been brought in any inconvenient forum.

 

16



--------------------------------------------------------------------------------

7.9 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given when delivered by hand or overnight
courier or three

(3) postal delivery days after it has been mailed by United States registered
mail, return receipt requested, postage prepaid, addressed to the respective
addresses set forth below in this Agreement, or to such other address as either
party may have furnished to the other in writing in accordance herewith, except
that notice of change of address shall be effective only upon receipt.

(a) If to the Company:

Peak Holdings LLC

One Old Bloomfield Avenue

Mountain Lakes, New Jersey 07046

Attention: General Counsel

with a copy to:

c/o The Blackstone Group

345 Park Avenue

New York, New York 10154

Attention: Prakash Melwani

and

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, NY 10017-3954

Attention: Gregory T. Grogan

If to the Executive, to the address as shown on the unit register of the
Company.

7.10 Integration. This Agreement and the documents referred to herein or
delivered pursuant hereto which form a part hereof contain the entire
understanding of the parties with respect to the subject matter hereof and
thereof. There are no restrictions, agreements, promises, representations,
warranties, covenants or undertakings with respect to the subject matter hereof
other than those expressly set forth herein and therein. This Agreement
supersedes all prior agreements and understandings between the parties with
respect to such subject matter, it being understood that this Agreement is
entered into simultaneously and in connection with an employment agreement
between Executive and the Company.

7.11 Counterparts. This Agreement may be executed in separate counterparts, and
by different parties on separate counterparts each of which shall be deemed an
original, but all of which shall constitute one and the same instrument.

7.12 Injunctive Relief. The Executive and the Executive’s Permitted Transferees
each acknowledges and agrees that a violation of any of the terms of this
Agreement will cause the Company irreparable injury for which adequate remedy at
law is not available. Accordingly, it is agreed that the Company shall be
entitled to an injunction, restraining order or other equitable relief to
prevent breaches of the provisions of this Agreement and to enforce specifically
the

 

17



--------------------------------------------------------------------------------

terms and provisions hereof in any court of competent jurisdiction in the United
States or any state thereof, in addition to any other remedy to which it may be
entitled at law or equity. In addition, the Company acknowledges and agrees that
a violation of any of the terms of this Agreement will cause the Executive and
the Executive’s Permitted Transferees irreparable injury for which adequate
remedy at law is not available. Accordingly, it is also agreed that the
Executive and the Executive’s Permitted Transferees shall be entitled to an
injunction, restraining order or other equitable relief to prevent breaches of
the provisions of this Agreement and to enforce specifically the terms and
provisions hereof in any court of competent jurisdiction in the United States or
any state thereof, in addition to any other remedy to which it may be entitled
at law or equity.

7.13 Rights Cumulative; Waiver. The rights and remedies of the Executive and the
Company under this Agreement shall be cumulative and not exclusive of any rights
or remedies which either would otherwise have hereunder or at law or in equity
or by statute, and no failure or delay by either party in exercising any right
or remedy shall impair any such right or remedy or operate as a waiver of such
right or remedy, nor shall any single or partial exercise of any power or right
preclude such party’s other or further exercise or the exercise of any other
power or right. The waiver by any party hereto of a breach of any provision of
this Agreement shall not operate or be construed as a waiver of any preceding or
succeeding breach and no failure by either party to exercise any right or
privilege hereunder shall be deemed a waiver of such party’s rights or
privileges hereunder or shall be deemed a waiver of such party’s rights to
exercise the same at any subsequent time or times hereunder.

* * * * *

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Management Unit Subscription
Agreement as of the date first above written.

 

PEAK HOLDINGS LLC,

a Delaware limited liability company

By:   /s/ M. KELLEY MAGGS Name:   M. Kelley Maggs Title:   Senior Vice President
/s/ ROBERT GAMGORT Robert Gamgort



--------------------------------------------------------------------------------

SCHEDULE I

Part 1: Units Granted

Pursuant to the terms and subject to the conditions set forth in this Agreement,
the Company agrees to issue the following Units to Executive on the first day of
Executive’s employment with the Company (the “Closing Date”).

 

Purchased/Granted Units

   Number    Price per Unit    Aggregate Amount

Class A-2 Units

   934,579    $ 1.07    $ 1,000,000

Class B-1 Units

   562.5      n/a      n/a

Class B-2 Units

   1125      n/a      n/a

Class B-3 Units

   562.5      n/a      n/a

Total

        



--------------------------------------------------------------------------------

Part 2: Class B-1 Unit Vesting

With regard to Class B-1 Units granted hereunder, the percentage of such Class
B-1 Units that will be Vested Units on any given date shall be:

 

  •  

prior to the first anniversary of the Closing Date, 0%;

 

  •  

so long as a Termination Date has not occurred prior to the first anniversary of
the Closing Date, on or after the first anniversary of the Closing Date and
prior to the second anniversary of the Closing Date, 20%;

 

  •  

so long as a Termination Date has not occurred prior to the second anniversary
of the Closing Date, on or after the second anniversary of the Closing Date and
prior to the third anniversary of the Closing Date, 40%;

 

  •  

so long as a Termination Date has not occurred prior to the third anniversary of
the Closing Date, on or after the third anniversary of the Closing Date and
prior to the fourth anniversary of the Closing Date, 60%;

 

  •  

so long as a Termination Date has not occurred prior to the fourth anniversary
of the Closing Date, on or after the fourth anniversary of the Closing Date and
prior to the fifth anniversary of the Closing Date, 80%; and

 

  •  

so long as a Termination Date has not occurred prior to the fifth anniversary of
the Closing Date, 100%.

Notwithstanding the foregoing, with respect to any termination of employment of
the Executive described in Section 4.2(a)(ii), the Vested Units shall include
that portion of the Class B-1 Units that would have become Vested Units on the
next vesting date multiplied by a fraction, the numerator of which is the number
of days since the last vesting date that Executive was employed by the Company
and the denominator of which is 365.

Notwithstanding the foregoing, immediately prior to, and following, the
occurrence of a Change of Control that occurs prior to the Termination Date,
100% of the Class B-1 Units that are Unvested Units shall become Vested Units.



--------------------------------------------------------------------------------

Part 3: Class B-2 Unit Vesting

(A) Prior to the occurrence of a Termination Date, 20% of the Class B-2 Units
issued to the Executive hereunder will become Vested Units in any year where the
Target EBITDA for such year is achieved. In any year that the Target EBITDA is
not achieved, such Class B-2 Units that would have become Vested Units during
that year had such Target EBITDA been met shall remain Unvested Units; provided,
however, if prior to the occurrence of a Termination Date, either (x) the
Cumulative Target EBITDA is achieved in a subsequent year, or (y) the Target
EBITDA is achieved in any two consecutive Fiscal Years, then the then current
year’s and all prior years’ Class B-2 Units that are Unvested Units shall become
Vested Units.

 

Fiscal Year

   EBITDA Target
(dollars in millions)    Cumulative EBITDA Target
(dollars in millions)

2009

   XXXX    XXXX

2010

   XXXX    XXXX

2011

   XXXX    XXXX

2012

   XXXX    XXXX

2013

   XXXX    XXXX

EBITDA with respect to any fiscal period shall be as determined in good faith by
the Board. EBITDA Targets and Cumulative EBITDA Targets will be adjusted from
time to time by the Board as it deems necessary in light of acquisitions,
dispositions and other transactions that impact the Company’s operations.

(B) Notwithstanding the foregoing, if prior to the occurrence of a Termination
Date, the Class B-3 Units become Vested Units pursuant to Part 4(A) below, then
all Class B-2 Units shall vest and become exercisable.

(C) In the event that a Liquidity Event (as defined in Part 4) occurs prior to
the occurrence of a Termination Date and the Class B-3 Units do not become
Vested Units according to the terms set forth in Part 4(A) below, a percentage
of the unvested Class B-2 Units that would have become eligible for vesting
during the year of such Liquidity Event (and all subsequent years) shall become
Vested Units upon the Liquidity Event, with such percentage based on the number
of Class B-2 Units that have become Vested Units (if any) pursuant to Part 3(A)
above on or before the date of the Liquidity Event as compared to the number of
Class B-2 Units that were eligible to become Vested Units on or before the date
of the Liquidity Event if the EBITDA targets in Part 3(A) had been achieved.



--------------------------------------------------------------------------------

Part 4: Class B-3 Unit Vesting

(A) Class B-3 Units shall become Vested Units upon the occurrence of a Liquidity
Event that occurs prior to a Termination Date in which the Sponsor shall have
received, in respect of its Class A-1 Units of the Company (the “Class A-1
Units”), cash or property (excluding securities of the Company or its
Affiliates) resulting in a 20% annual Internal Rate of Return. Non-cash property
received by the Sponsor shall be discounted 10% from its Fair Market Value
(unless such property is actually distributed to the ultimate limited partners
of the Sponsor, in which case the property will be valued using the same methods
the Sponsor uses for purposes of calculating the Internal Rate of Return for its
ultimate limited partners).

(B) Notwithstanding the foregoing, in the event that a Liquidity Event occurs
prior to a Termination Date and the Class B-3 Units do not become Vested Units
according to the terms set forth in Part 4(A) above, a percentage of the
Unvested Class B-3 Units shall become Vested Units upon the Liquidity Event,
with such percentage based on the number of Class B-2 Units that have become
Vested Units (if any) pursuant to Part 3(A) above on or before the date of the
Liquidity Event as compared to the number of Class B-2 Units that were eligible
to become Vested Units on or before the date of the Liquidity Event if the
EBITDA targets in Part 3(A) above had been achieved.

“Liquidity Event” means the sale or sales by the Sponsor, in one or a series of
transactions, of at least 50% of their aggregate Class A-1 Units (and shares
received in exchange for Class A-1 Units) to any Person or Persons (other than
an Affiliate) in which the Sponsor receives cash or marketable securities.
“Internal Rate of Return” means the annualized effective compounded return rate
(taking into account all allocations of profits and gains, net of all
allocations of losses, deductions and nondeductible expenses) which is earned on
the amount invested by the Sponsor for its Class A-1 Units. The Internal Rate of
Return shall be calculated in good faith by the Board.



--------------------------------------------------------------------------------

EXHIBIT A

ELECTION TO INCLUDE UNITS IN GROSS

INCOME PURSUANT TO SECTION 83(b) OF THE

INTERNAL REVENUE CODE

The undersigned purchased units (the “Units”) of Peak Holdings LLC (the
“Company”) on July 13, 2009. The undersigned desires to make an election to have
the Units taxed under the provision of Section 83(b) of the Internal Revenue
Code of 1986, as amended (“Code §83(b)”), at the time the undersigned purchased
the Units.

Therefore, pursuant to Code §83(b) and Treasury Regulation §1.83-2 promulgated
thereunder, the undersigned hereby makes an election, with respect to the Units
(described below), to report as taxable income for calendar year 2009 the
excess, if any, of the Units’ fair market value on July 13, 2009 over the
purchase price thereof.

The following information is supplied in accordance with Treasury Regulation
§1.83-2(e):

1. The name, address and social security number of the undersigned:

2. A description of the property with respect to which the election is being
made: 934,579 Class A-2 Units; 562.5 Class B-1 Units; 1,125 Class B-2 Units; and
562.5 Class B-3 Units.

3. The date on which the property was transferred: July 13, 2009. The taxable
year for which such election is made: calendar year 2009.

4. The restrictions to which the property is subject: The Class A-2 and Class
B-1 Units are subject to a time-based vesting schedule. The Class B-2 Units and
Class B-3 Units are subject to performance-based vesting schedules. If the
undersigned ceases to be employed by the Company or any of its Subsidiaries
under certain circumstances, all or a portion of the Units may be subject to
repurchase by the Company at the original purchase price paid for the Units,
regardless of the fair market value of the Units on the date of such repurchase.
The Units are also subject to transfer restrictions.

5. The aggregate fair market value on July 13, 2009 of the property with respect
to which the election is being made, determined without regard to any lapse
restrictions: $1,000,000.

6. The aggregate amount paid for such property: $1,000,000.



--------------------------------------------------------------------------------

A copy of this election has been furnished to the Secretary of the Company
pursuant to Treasury Regulations §1.83-2(e)(7).

 

Dated:                 , 2009            Robert Gamgort